

Exhibit 10.1


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into by and
between Flotek Industries, Inc., a Delaware corporation (the “Company”), and
Michael E. Borton (“Employee”) entered into as of July 29, 2020 but effective as
of the date Employee begins employment with the Company (the “Effective Date”).
1.Employment. During the Employment Period (as defined in Section 4), the
Company or one of its subsidiaries shall employ Employee, and Employee shall
serve, as Chief Financial Officer.
2.    Duties and Responsibilities of Employee.
(a)    During the Employment Period, Employee shall report to the Company’s
Chief Executive Officer and shall devote Employee’s best efforts and full
business time and attention to the businesses of the Company and its direct and
indirect subsidiaries as may exist from time to time (collectively, the
“Company Group”) as may be requested by the Company from time to time.
Employee’s duties and responsibilities shall include those normally incidental
to the position(s) identified in Section 1, as well as such additional duties
consistent with his position as may be assigned to Employee by the Company from
time to time, which duties and responsibilities may include providing services
to other members of the Company Group in addition to the Company. Employee may,
without violating this Section 2(a), (i) as a passive investment, own publicly
traded securities in such form or manner as will not require any services by
Employee in the operation of the entities in which such securities are owned;
(ii) in or serve such additional professional, civic, trade association,
charitable, community, religious or similar types of organizations or speaking
engagements as Employee may select; (iii) continue to serve on the boards of
directors or similar body of, or as an advisor to, the public and private
for-profit businesses and enterprises that are set forth in Schedule 1, attached
hereto, or any professional, civic, trade association, charitable, community,
religious or other types of organization, in each such case, on which he is
serving on the Effective Date or (iv) with the prior written consent of the
board of directors of the Company (the “Board”), engage in other personal and
passive investment activities, or serve, with the consent of the Chairman of the
Compensation Committee of the Board, on the board of directors, advisory
committee or similar body of other public or private for-profit businesses or
enterprises, in addition to those set forth in Schedule 1, attached hereto, or
engage in other business activities, in each case, so long as such ownership,
interests or activities do not interfere with Employee’s ability to fulfill
Employee’s duties and responsibilities under this Agreement and are not
inconsistent with Employee’s obligations to any member of the Company Group or
competitive with the business of any member of the Company Group. in (i) through
(iii) do not significantly interfere with the performance of Employee’s
responsibilities as Chief Financial Officer.





--------------------------------------------------------------------------------




(b)    Employee hereby represents and warrants that Employee is not the subject
of, or a party to, any employment, non-competition, non-solicitation,
restrictive covenant or non-disclosure agreement, or any other agreement,
obligation, restriction or understanding that would prohibit Employee from
executing this Agreement or fully performing each of Employee’s duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect any of the duties and responsibilities that may now or in the
future be assigned to Employee hereunder. Employee expressly acknowledges and
agrees that Employee is strictly prohibited from using or disclosing any
confidential information belonging to any prior employer in the course of
performing services for any member of the Company Group, and Employee promises
that Employee shall not do so. Employee shall not introduce documents or other
materials containing confidential information of any prior employer to the
premises or property (including computers and computer systems) of any member of
the Company Group.
(c)    Employee owes each member of the Company Group fiduciary duties
(including (i) duties of loyalty and disclosure and (ii) such fiduciary duties
that an officer of the Company has under the laws of the State of Delaware), and
the obligations described in this Agreement are in addition to, and not in lieu
of, the obligations Employee owes each member of the Company Group under
statutory and common law.
3.    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay to
Employee an annualized base salary of $340,000 in consideration for Employee’s
services under this Agreement, payable in substantially equal installments in
conformity with the Company’s customary payroll practices for similarly situated
employees as may exist from time to time, but no less frequently than monthly.
Employee’s annualized base salary, as adjusted from time to time, is hereafter
referred to as the “Base Salary.”
(b)    Annual Bonus. Employee shall be eligible for discretionary bonus
compensation with a target amount equal to 80% of Employee’s Base Salary for
each complete calendar year that Employee is employed by the Company hereunder
(the “Annual Bonus”). The performance targets that must be achieved in order to
be eligible for certain bonus levels shall be established by the Board (or a
committee thereof) annually, in its sole discretion, and communicated to
Employee in the applicable calendar year (the “Bonus Year”). Each Annual Bonus,
if any, shall be paid as soon as administratively feasible after the Board (or a
committee thereof) certifies whether the applicable performance targets for the
applicable Bonus Year have been achieved. Notwithstanding anything in this
Section 3(b) to the contrary, no Annual Bonus, if any, nor any portion thereof,
shall be payable for any Bonus Year unless Employee remains continuously
employed by the Company from the Effective Date through the end of the
applicable calendar year.


2

--------------------------------------------------------------------------------




The Annual Bonus for the 2020 shall be prorated based on the number of days that
Employee is actually employed by the Company during 2020.
(c)    Equity Awards.
(i)    Subject to approval by the Board (or a committee thereof), Employee will
be eligible to receive (i) a 240,000 shares of restricted Company common stock
(“RSAs”) and (ii) 360,000 options to purchase a number of shares of Company
common stock (“Options,” with the RSAs, the “Equity Awards”), with each such
Option having an exercise price equal to the closing price of the Company’s
common stock on the Option grant date. The Equity Awards are expected to be
granted within two weeks of the Effective Date, and will be subject to and
governed by the terms and conditions (including vesting conditions) as provided
in the award agreements and other governing documents under which the Equity
Awards are granted.
(ii)    For the portion of the Employment Period on or after January 1, 2021,
Employee shall be eligible to receive annual awards under the Company’s 2018
Long-Term Incentive Plan or such other equity incentive plan of the Company as
may be in effect from time to time (the “Incentive Plan”) at a participation
rate of 200%. All awards granted to Employee under the Incentive Plan, if any,
shall be in such amounts and on such terms and conditions as the Board or a
committee thereof shall determine from time to time, and shall be subject to and
governed by the terms and provisions of the Incentive Plan as in effect from
time to time and the award agreements evidencing such awards. Nothing herein
shall be construed to give Employee any rights to any amount or type of grant or
award except as provided in an award agreement and authorized by the Board or a
committee thereof.
(iii)    In the event that, within twelve (12) months of a Change of Control (as
defined in the most recent approved Incentive Plan), (A) Employee’s employment
is terminated by the Company or any successor company other than for Cause (as
defined below), or (B) Employee terminates his employment for Good Reason (as
defined below), then any otherwise unvested Equity Awards or unvested awards
under any Incentive Plan that have been granted to Employee shall become fully
vested effective immediately prior to such termination.
(d)    Relocation. Employee will relocate to Houston, Texas as soon as
reasonably practicable (including, for the avoidance of doubt, considering the
effects of the ongoing COVID-19 pandemic). Company will reimburse or directly
pay, at its option, up to $25,000, of reasonable and documented expenses of
Employee in connection with such relocation.
4.    Term of Employment. The initial term of Employee’s employment under this
Agreement shall be for the period beginning on the Effective Date and ending on
December 31,


3

--------------------------------------------------------------------------------




2022 (the “Initial Term”). On the first day following the Initial Term and each
subsequent anniversary thereafter, the term of Employee’s employment under this
Agreement shall automatically renew and extend for a period of twelve (12)
months (each such twelve (12)-month period being a “Renewal Term”) unless
written notice of non-renewal is delivered by either party to the other not less
than ninety (90) days prior to the expiration of the then-existing Initial Term
or Renewal Term, as applicable. Notwithstanding any other provision of this
Agreement, Employee’s employment pursuant to this Agreement may be terminated at
any time in accordance with Section 7. The period from the Effective Date
through the expiration of this Agreement or, if sooner, the date on which
Employee’s employment terminates pursuant to this Agreement, regardless of the
time or reason for such termination (the “Termination Date”), shall be referred
to herein as the “Employment Period.” Notwithstanding the foregoing, in the
event that Company notifies Employee that it does not intend to renew this
Agreement prior to the expiration of the Initial Term as set forth above,
Employee shall be eligible for the COBRA benefits (including payment of premiums
thereunder, if applicable) described in Section 7(f)(i)(D) below.
5.    Business Expenses. Subject to Section 23, the Company shall reimburse
Employee for Employee’s reasonable out-of-pocket business-related expenses
actually incurred in the performance of Employee’s duties under this Agreement
so long as Employee timely submits all documentation for such expenses, as
required by Company policy in effect from time to time. Any such reimbursement
of expenses shall be made by the Company upon or as soon as practicable
following receipt of such documentation (but in any event not later than the
close of Employee’s taxable year following the taxable year in which the expense
is incurred by Employee). In no event shall any reimbursement be made to
Employee for any expenses incurred after the date of Employee’s termination of
employment with the Company.
6.    Benefits.
(a)    During the Employment Period, Employee shall be eligible to participate
in the same benefit plans and programs in which other similarly situated Company
employees are eligible to participate, subject to the terms and conditions of
the applicable plans and programs in effect from time to time. The Company shall
not, however, by reason of this Section 6, be obligated to institute, maintain,
or refrain from changing, amending, or discontinuing, any such plan or policy,
so long as such changes are similarly applicable to similarly situated Company
employees generally.
(b)    During the Employment Period, Employee shall be eligible to take 20 days
of paid time off per year (which will be prorated for 2020) in accordance with
the Company’s paid time off policy as in effect from time to time. Any accrued
but unused paid time off entitlement at the end of each calendar year or the end
of the Employment Period will be treated in accordance with the Company’s paid
time off policy as in effect from time to time.


4

--------------------------------------------------------------------------------




7.    Termination of Employment.
(a)    Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for Cause. For purposes of this Agreement, “Cause” shall mean:
(i)    Employee’s material breach of this Agreement or any other written
agreement between Employee and one or more members of the Company Group,
including Employee’s material breach of any representation, warranty or covenant
made under any such agreement;
(ii)    Employee’s material breach of any policy or code of conduct established
by a member of the Company Group and applicable to Employee;
(iii)    Employee’s violation of any law applicable to the workplace (including
any law regarding anti-harassment, anti-discrimination or anti-retaliation);
(iv)    Employee’s gross negligence, willful misconduct, breach of fiduciary
duty, fraud, theft, malfeasance, dishonesty, embezzlement or misappropriation of
the property, in each case toward or affecting any member of the Company Group;
(v)    the commission by Employee of, or conviction or indictment of Employee
for, or plea of nolo contendere by Employee to, any felony (or state law
equivalent) or any crime involving moral turpitude; or
(vi)    Employee’s willful failure or refusal, other than due to Disability (as
defined below), to perform Employee’s obligations pursuant to this Agreement or
to follow any lawful directive from the Company, as determined by the Company;
provided, however, that if Employee’s actions or omissions as set forth in this
Section 7(a)(vi) are of such a nature that the Company determines that they are
curable by Employee, such actions or omissions must remain uncured thirty (30)
days after the Company first provided Employee written notice of the obligation
to cure such actions or omissions.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.
(c)    Employee’s Right to Terminate for Good Reason. Employee shall have the
right to terminate Employee’s employment with the Company at any time for Good
Reason. For purposes of this Agreement, “Good Reason” shall mean:


5

--------------------------------------------------------------------------------




(i)    a material diminution in Employee’s Base Salary other than a general
reduction in Base Salary that affects all similarly situated executives of the
Company in substantially the same proportion;
(ii)    a material diminution in Employee’s authority, duties and
responsibilities with the Company Group; provided, however, that if Employee is
serving as an officer or member of the board of directors (or similar governing
body) of any member of the Company Group or any other entity in which a member
of the Company Group holds an equity interest, in no event shall the removal of
Employee as an officer or board member, regardless of the reason for such
removal, constitute Good Reason; or
(iii)    the relocation of the geographic location of Employee’s principal place
of employment by more than fifty (50) miles from the location of Employee’s
principal place of employment as of the Effective Date.
Notwithstanding the foregoing provisions of this Section 7(c) or any other
provision of this Agreement to the contrary, any assertion by Employee of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition giving rise to Employee’s claim of
Good Reason must have arisen without Employee’s consent; (B) Employee must
provide written notice to the Board of the existence of such condition(s) within
thirty (30) days after the initial occurrence of such condition(s); (C) the
condition(s) specified in such notice must remain uncorrected for thirty (30)
days following the Board’s receipt of such written notice; and (D) the date of
Employee’s termination of employment must occur within thirty (30) days after
the end of the period referenced in clause (C). Further notwithstanding the
foregoing, no suspension of Employee or reduction in Employee’s authority,
duties and responsibilities in conjunction with any leave required, or other
action taken by the Company as part of any investigation into alleged wrongdoing
by Employee shall give rise to Good Reason.
(d)    Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with the Company shall automatically (and without any further action
by any person or entity) terminate with no further obligation under this
Agreement of either party hereunder. For purposes of this Agreement, a
“Disability” shall exist if the Board determines that Employee is unable to
perform the essential functions of Employee’s position (after accounting for
reasonable accommodation, if applicable and required by applicable law), due to
physical or mental impairment that continues, or can reasonably be expected to
continue, for a period in excess of one hundred-twenty (120) consecutive days or
one hundred-eighty (180) days, whether or not consecutive (or for any longer
period as may be required by applicable law), in any twelve (12)-month period.
(e)    Employee’s Right to Terminate for Convenience. In addition to Employee’s
right to terminate Employee’s employment for Good Reason, Employee shall have
the right to


6

--------------------------------------------------------------------------------




terminate Employee’s employment with the Company for convenience at any time and
for any other reason, or no reason at all, upon thirty (30) days’ advance
written notice to the Company; provided, however, that if Employee has provided
notice to the Company of Employee’s termination of employment, the Company may
determine, in its sole discretion, that such termination shall be effective on
any date prior to the effective date of termination provided in such notice by
providing pay in lieu of notice during the remainder of the thirty (30) day
period (and, if such earlier date is so required, then it shall not change the
basis for Employee’s termination of employment nor be construed or interpreted
as a termination of employment pursuant to Section 7(b)).
(f)    Effect of Termination.
(i)    If Employee’s employment hereunder is terminated prior to the expiration
of the then-existing Initial Term or Renewal Term, as applicable, by the Company
without Cause pursuant to Section 7(b), or is terminated by Employee for Good
Reason pursuant to Section 7(c), then so long as (and only if) Employee: (A)
executes on or before the Release Expiration Date (as defined below), and does
not revoke within any time provided by the Company to do so, a release of all
claims in a form acceptable to the Company (the “Release”), which Release shall
release each member of the Company Group and their respective affiliates, and
the foregoing entities’ respective shareholders, members, partners, officers,
managers, directors, fiduciaries, employees, representatives, agents and benefit
plans (and fiduciaries of such plans) from any and all claims, including any and
all causes of action arising out of Employee’s employment with the Company and
any other member of the Company Group or the termination of such employment, but
excluding all claims to severance payments Employee may have under this Section
7; and (B) abides by the terms of each of Sections 9, 10 and 11, then the
Company shall provide Employee with the payments and benefits set forth in
Sections 7(f)(i)(A), 7(f)(i)(B), 7(f)(i)(C), and 7(f)(i)(D) below (collectively,
the “Severance Benefits”). A non-renewal of this Agreement at the end of the
Initial Term or the Renewal Term, as applicable, regardless of reason, is not a
termination without cause for purposes of the Severance Benefits:
(A)    severance payments to Employee in a total amount equal to twelve (12)
months’ worth of Employee’s Base Salary for the year in which such termination
occurs (such total severance payments, the “Salary Continuation”), and such
Salary Continuation will be divided into substantially equal installments paid
over the twelve (12)-month period following Termination Date (the “Severance
Period”), provided that, subject to Section 23(d), on the Company’s first
regularly scheduled pay date that is on or after the date that is sixty (60)
days after the Termination Date (the “First Payment Date”), the Company shall
pay to Employee, without interest, a number of such installment payments equal
to the number of such installment payments that would have been paid during the
period beginning on the


7

--------------------------------------------------------------------------------




Termination Date and ending on the First Payment Date had the installments been
paid on the Company’s regularly scheduled pay dates on or following the
Termination Date, and each of the remaining installments shall be paid on the
Company’s regularly scheduled pay dates during the remainder of such six
(6)-month period;
(B)    a payment equal to 100% of the Annual Bonus for the Bonus Year that
includes the Termination Date, with the amount of the Annual Bonus to be
determined by the Board (or a committee thereof) based on actual performance for
the entire Bonus Year that includes the Termination Date, to be paid to Employee
when annual bonuses for the applicable year are paid to similarly situated
executives of the Company, but in no event later than March 15 of the calendar
year following the calendar year in which the Termination Date occurs;
(C)    any earned but unpaid Annual Bonus for the calendar year immediately
preceding the Termination Date, to be paid to Employee when such bonus would
otherwise become payable in accordance with Section 3(b) hereof, but in no event
(x) earlier than 60 days following the Termination Date or (y) later than March
15 of the calendar year following the calendar year in which the Termination
Date occurs; and
(D)    Employee will be eligible to elect continued coverage under COBRA for
himself and his covered dependents under the Company’s group health plans
following such termination for a period that ends on the earlier of (1) the date
that is 18 months from the Termination Date and (2) the date that Employee turns
65 years old (the “COBRA Severance Period”). If the Employee timely elects
continued coverage under COBRA for himself and his covered dependents under the
Company’s group health plans following such termination, then the Employee will
be entitled to the following COBRA benefits (the “COBRA Benefits,” together with
the Severance Payment, the “Severance Benefits”): the Company shall pay the
COBRA premiums necessary to continue the Employee’s and his covered dependents’
health insurance coverage in effect for himself (and his covered dependents) on
the termination date until the earliest of (x) the end of the COBRA Severance
Period; (y) the date when the Employee becomes eligible for health insurance
coverage in connection with new employment or self-employment; or (iii) the date
the Employee ceases to be eligible for COBRA continuation coverage for any
reason, including plan termination (such period from the termination date
through the earlier of (i)-(iii), the “COBRA Payment Period”). Notwithstanding
the foregoing, if at any time the Company determines that its payment of COBRA
premiums on the Employee’s behalf would result in a violation of applicable law
(including but not limited to the 2010 Patient Protection and Affordable Care
Act,


8

--------------------------------------------------------------------------------




as amended by the 2010 Health Care and Education Reconciliation Act), then in
lieu of paying COBRA premiums pursuant to this Section, the Company shall pay
the Employee on the last day of each remaining month of the COBRA Payment
Period, a fully taxable cash payment equal to the COBRA premium for such month,
subject to applicable tax withholding (such amount, the “Special Severance
Payment”), such Special Severance Payment to be made without regard to the
Employee’s payment of COBRA premiums and without regard to the expiration of the
COBRA period prior to the end of the COBRA Payment Period. Nothing in this
Agreement shall deprive the Employee of his rights under COBRA or ERISA for
benefits under plans and policies arising under his employment by the Company.
(ii)    Notwithstanding anything herein to the contrary, the Severance Benefits
(and any portion thereof) shall not be payable if Employee’s employment
hereunder terminates (A) pursuant to any of the circumstances described in
Sections 7(a), 7(d), or 7(e) above or (B) upon the expiration of the
then-existing Initial Term or Renewal Term, as applicable, as a result of a
non-renewal of the term of Employee’s employment under this Agreement by the
Company or Employee pursuant to Section 4.
(iii)    If the Release is not executed and returned to the Company on or before
the Release Expiration Date, and any required revocation period has not fully
expired without revocation of the Release by Employee, then Employee shall not
be entitled to any portion of the Severance Benefits. As used herein, the
“Release Expiration Date” is that date that is either twenty-one (21) or
forty-five (45) days, as applicable, following the date upon which the Company
delivers the Release to Employee (which shall occur no later than seven (7) days
after the Termination Date) or, in the event that such termination of employment
is “in connection with an exit incentive or other employment termination
program” (as such phrase is defined in the Age Discrimination in Employment Act
of 1967), the date that is forty-five (45) days following such delivery date.
(g)    After-Acquired Evidence. Notwithstanding any provision of this Agreement
to the contrary, in the event that the Company determines that Employee is
eligible to receive the Severance Benefits pursuant to Section 7(f) but, after
such determination, the Company subsequently acquires evidence or determines
that: (i) Employee has failed to abide by the terms of Sections 9, 10 or 11; or
(ii) a Cause condition existed prior to the Termination Date that, had the
Company been fully aware of such condition, would have given the Company the
right to terminate Employee’s employment pursuant to Section 7(a), then the
Company shall have the right to cease providing the Severance Benefits and
Employee shall promptly return to the Company all Severance Benefits received by
Employee prior to the date that the Company determines that the conditions of
this Section 7(g) have been satisfied.


9

--------------------------------------------------------------------------------




8.    Disclosures.
(a)    Employee hereby represents and warrants that as of the Effective Date
there exist (i) no actual or potential Conflicts of Interest and (ii) no current
or pending lawsuits, claims or arbitrations filed against or involving Employee
or any trust or vehicle owned or controlled by Employee.
(b)    Promptly (and in any event, within three (3) business days) upon becoming
aware of (i) any actual or potential Conflict of Interest or (ii) any lawsuit,
claim or arbitration filed against or involving Employee or any trust or vehicle
owned or controlled by Employee, in each case, Employee shall disclose such
actual or potential Conflict of Interest or such lawsuit, claim or arbitration
to the Board.
(c)    A “Conflict of Interest” shall exist when Employee engages in, or plans
to engage in, any activities, associations, or interests that conflict with, or
create an appearance of a conflict with, Employee’s duties, responsibilities,
authorities, or obligations for and to any member of the Company Group.
9.    Confidentiality. In the course of Employee’s employment with the Company
and the performance of Employee’s duties hereunder on behalf of any member of
the Company Group, Employee will be provided with, and have access to,
Confidential Information (as defined below). In consideration of Employee’s
receipt and access to such Confidential Information, and as a condition of
Employee’s employment hereunder, Employee shall comply with this Section 9.
(a)    Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by directive of the Board, Employee shall not
disclose any Confidential Information to any person or entity and shall not use
any Confidential Information except for the benefit of the Company Group.
Employee acknowledges and agrees that Employee would inevitably use and disclose
Confidential Information in violation of this Section 9 if Employee were to
violate any of the covenants set forth in Section 10. Employee shall follow all
policies and protocols of each member of the Company Group regarding the
security of all documents and other materials containing Confidential
Information (regardless of the medium on which Confidential Information is
stored). Except to the extent required for the performance of Employee’s duties
on behalf of a member of the Company Group, Employee shall not remove from
facilities of any member of the Company Group any equipment, drawings, notes,
reports, manuals, invention records, computer software, customer information, or
other data or materials that relate in any way to the Confidential Information,
whether paper or electronic and whether produced by Employee or obtained by a
member of the Company Group. The covenants of this Section 9(a) shall apply to
all Confidential Information, whether now known or later to become known to
Employee during


10

--------------------------------------------------------------------------------




the period that Employee is employed by or affiliated with the Company or any
other member of the Company Group.
(b)    Notwithstanding any provision of Section 9(a) to the contrary, Employee
may make the following disclosures and uses of Confidential Information:
(i)    disclosures to other employees of a member of the Company Group who have
a need to know the information in connection with the businesses of the Company
Group;
(ii)    disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the Company Group;
(iii)    disclosures and uses that are approved in writing by the Board; or
(iv)    disclosures to a person or entity that has (x) been retained by a member
of the Company Group to provide services to one or more members of the Company
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement.
(c)    Upon the expiration of the Employment Period, and at any other time upon
request of the Company, Employee shall promptly surrender and deliver to the
Company all documents (including electronically stored information) and all
copies thereof and all other materials of any nature containing or pertaining to
all Confidential Information and any other property of any member of the Company
Group (including any computer, mobile device or other equipment issued by a
member of the Company Group) in Employee’s possession, custody or control and
Employee shall not retain any such documents or other materials or property of
any member of the Company Group. Within five (5) days of any such request,
Employee shall certify to the Company in writing that all such documents,
materials and property have been returned to the Company.
(d)    “Confidential Information” means all confidential, competitively
valuable, non-public or proprietary information, designs, ideas, concepts,
improvements, product developments, discoveries and inventions, whether
patentable or not, that are or have been conceived, made, developed or acquired
by or disclosed to Employee (whether conveyed orally or in writing),
individually or in conjunction with others, during the period that Employee is
or has been employed by or affiliated with the Company or any other member of
the Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) including: (i) technical information of any
member of the Company Group, its affiliates, its customers or other third
parties, including computer programs, software, databases, data, ideas,
know-how, formulae, compositions, processes, discoveries, machines, inventions
(whether


11

--------------------------------------------------------------------------------




patentable or not), designs, developmental or experimental work, techniques,
improvements, work in process, research or test results, original works of
authorship, training programs and procedures, diagrams, charts, business and
product development plans, and similar items; (ii) information relating to any
member of the Company Group’s businesses or properties, products or services
(including all such information relating to corporate opportunities, operations,
future plans, methods of doing business, business plans, strategies for
developing business and market share, research, financial and sales data,
pricing terms, evaluations, opinions, interpretations, acquisition prospects,
the identity of customers or acquisition targets or their requirements, the
identity of key contacts within customers’ organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks); (iii) other valuable, confidential
information and trade secrets of any member of the Company Group, its
affiliates, its customers or other third parties; and (iv) this Agreement.
Moreover, all documents, videotapes, written presentations, brochures, drawings,
memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic databases,
maps, drawings, architectural renditions, models and all other writings or
materials of any type including or embodying any of such information, ideas,
concepts, improvements, discoveries, inventions and other similar forms of
expression are and shall be the sole and exclusive property of the Company or
the other applicable member of the Company Group and be subject to the same
restrictions on disclosure applicable to all Confidential Information pursuant
to this Agreement. For purposes of this Agreement, Confidential Information
shall not include any information that (i) is or becomes generally available to
the public other than as a result of a disclosure or wrongful act of Employee or
any of Employee’s agents; (ii) was available to Employee on a non-confidential
basis before its disclosure by a member of the Company Group; or (iii) becomes
available to Employee on a non-confidential basis from a source other than a
member of the Company Group; provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.
(e)    Notwithstanding the foregoing, nothing in this Agreement shall prohibit
or restrict Employee from lawfully: (i) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by, any governmental authority
(including the U.S. Securities and Exchange Commission) regarding a possible
violation of any law; (ii) responding to any inquiry or legal process directed
to Employee from any such governmental authority; (iii) testifying,
participating or otherwise assisting in any action or proceeding by any such
governmental authority relating to a possible violation of law; or (iv) making
any other disclosures that are protected under the whistleblower provisions of
any applicable law. Additionally, pursuant to the federal Defend Trade Secrets
Act of 2016, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that:
(A) is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2)


12

--------------------------------------------------------------------------------




solely for the purpose of reporting or investigating a suspected violation of
law; (B) is made to the individual’s attorney in relation to a lawsuit for
retaliation against the individual for reporting a suspected violation of law;
or (C) is made in a complaint or other document filed in a lawsuit or
proceeding, if such filing is made under seal. Nothing in this Agreement
requires Employee to obtain prior authorization before engaging in any conduct
described in this paragraph, or to notify the Company that Employee has engaged
in any such conduct.
10.    Non-Competition; Non-Solicitation; Non-Disparagement.
(a)    The Company shall provide Employee access to Confidential Information for
use only during the Employment Period, and Employee acknowledges and agrees that
the members of the Company Group will be entrusting Employee, in Employee’s
unique and special capacity, with developing the goodwill of the members of the
Company Group, and in consideration of the Company providing Employee with
access to Confidential Information and as an express incentive for the Company
to enter into this Agreement and employ Employee hereunder, Employee has
voluntarily agreed to the covenants set forth in this Section 10. Employee
agrees and acknowledges that the limitations and restrictions set forth herein,
including geographical and temporal restrictions on certain competitive
activities, are reasonable in all respects, do not interfere with public
interests, will not cause Employee undue hardship, and are material and
substantial parts of this Agreement intended and necessary to prevent unfair
competition and to protect the Confidential Information, goodwill and legitimate
business interests of each member of the Company Group.
(b)    During the Prohibited Period, Employee shall not (and shall not take
preparatory steps to), directly or indirectly, for Employee or on behalf of or
in conjunction with any other person or entity of any nature:
(i)    engage in, participate in or prepare to engage in or participate in the
Business within the Market Area, including by directly or indirectly: (A)
owning, investing in, managing, controlling, participating in, consulting with,
contributing to, lending one’s name to, providing assistance to, operating, or
being an officer or director of, any person or entity engaged in or preparing to
engage in the Business, or (B) joining, becoming an employee or consultant of,
or otherwise being affiliated with, or rendering services for, any person or
entity engaged in, or preparing to engage in, the Business (with respect to this
clause (B)) in which Employee’s duties or responsibilities are the same as or
similar to the duties or responsibilities that Employee had on behalf of any
member of the Company Group or in any manner that requires Employee to learn of
or use nonpublic, confidential, proprietary or trade secret information that is
similar to the type of Confidential Information of which Employee learned or
used at any member of the Company Group or in any manner that requires Employee
to have client contacts or develop client relationships similar to the


13

--------------------------------------------------------------------------------




client contacts or the development of client relationships in which Employee
engaged at any member of the Company Group;
(ii)    appropriate any Business Opportunity of, or relating to, any member of
the Company Group located in the Market Area;
(iii)    solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group which or with whom Employee had
contact, was involved as part of Employee’s job responsibilities (including
oversight responsibility) with any member of the Company Group and/or about whom
Employee learned Confidential Information to cease or lessen such customer’s or
supplier’s business with any member of the Company Group or otherwise adversely
interference with the relationship between any member of the Company Group and
such customer or supplier;
(iv)    hire or engage any employee or contractor of any member of the Company
Group with whom Employee had contact or solicit, canvass, approach, encourage,
entice or induce any such employee or contractor to terminate or reduce his, her
or its employment or engagement with any member of the Company Group; or
(v)    attempt to do any of the foregoing.
(c)    Because of the difficulty of measuring economic losses to the members of
the Company Group as a result of a breach or threatened breach of the covenants
set forth in Section 9 and in this Section 10, and because of the immediate and
irreparable damage that would be caused to the members of the Company Group for
which they would have no other adequate remedy, the Company and each other
member of the Company Group shall be entitled to enforce the foregoing
covenants, in the event of a breach or threatened breach, by injunctions and
restraining orders from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. The aforementioned equitable relief shall not be the Company’s or any
other member of the Company Group’s exclusive remedy for a breach but instead
shall be in addition to all other rights and remedies available to the Company
and each other member of the Company Group at law and equity.
(d)    The covenants in this Section 10, and each provision and portion hereof,
are severable and separate, and the unenforceability of any specific covenant
(or portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement


14

--------------------------------------------------------------------------------




shall thereby be reformed to make the restrictive covenants contained herein
enforceable to maximum extent permitted by applicable law.
(e)    The following terms shall have the following meanings:
(i)    “Business” shall mean business and operations that directly compete with
those performed by the Company and any other member of the Company Group during
the Employment Period, or which any member of the Company Group had material
plans to engage in during the Employment Period and for which the Employee
performed services or received Confidential Information, which business and
operations include (A) the development, manufacture, and delivery of
prescriptive chemistry-based technology and related services, including
specialty and commodity chemicals to clients in the energy (e.g. oil and gas),
industrial cleaning, and agricultural industries around the world, and (B) the
business of developing and selling oil and gas analyzers and measurement tools
and related software and providing data analytics and data services in the oil
and gas industry.
(ii)    “Business Opportunity” shall mean any commercial, investment or other
business opportunity relating to the Business.
(iii)    “Market Area” shall mean the geographic area within (A) the state of
Texas and (B) a 200-mile radius of any office or other facility of the Company
or any other member of the Company Group or any work site (including any project
site, customer office or any other facility owned, operated, serviced or managed
by a member of the Company Group) where Employee worked or for which Employee
had direct or indirect responsibility during the Employment Period with the
Company or any other member of the Company Group;.
(iv)    “Prohibited Period” shall mean the period during which Employee is
employed by any member of the Company Group and continuing for a period of
twelve (12) months following the date that Employee is no longer employed by any
member of the Company Group for any reason.
(f)    Subject to Section 9(e) above, Employee agrees that during the period
from and after the Effective Date, Employee will not, and will not cause or
encourage any other person or entity to, make, publish, or communicate, in any
medium whatsoever, any disparaging, negative or defamatory comments regarding
any member of the Company Group or any of their respective current or former
directors, officers, members, managers, employees, partners, executives, direct
or indirect owners (including equityholders), investors, businesses, products or
services.
11.    Ownership of Intellectual Property.


15

--------------------------------------------------------------------------------




(a)    Employee agrees that the Company shall own, and Employee shall (and
hereby does) assign, all right, title and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable),
discoveries, developments, improvements, innovations, works of authorship, mask
works, designs, know-how, ideas, formulae, processes, techniques, data and
information authored, created, contributed to, made or conceived or reduced to
practice, in whole or in part, by Employee during the period in which Employee
is or has been employed by or affiliated with the Company or any other member of
the Company Group, whether or not registerable under U.S. law or the laws of
other jurisdictions, that either (a) relate, at the time of conception,
reduction to practice, creation, derivation or development, to any member of the
Company Group’s businesses or actual or anticipated research or development, or
(b) were developed on any amount of the Company’s or any other member of the
Company Group’s time or with the use of any member of the Company Group’s
equipment, supplies, facilities or Confidential Information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Employee shall promptly disclose all Company Intellectual Property to the
Company in writing. To support Employee’s disclosure obligation herein, Employee
shall keep and maintain adequate and current written records of all Company
Intellectual Property made by Employee (solely or jointly with others) during
the period in which Employee is or has been employed by or affiliated with the
Company or any other member of the Company Group in such form as may be
specified from time to time by the Company. These records shall be available to,
and remain the sole property of, the Company at all times.
(b)    All of Employee’s works of authorship and associated copyrights created
during the period in which Employee is employed by or affiliated with the
Company or any other member of the Company Group and in the scope of Employee’s
employment or engagement shall be deemed to be “works made for hire” within the
meaning of the Copyright Act. To the extent any right, title and interest in and
to Company Intellectual Property cannot be assigned by Employee to the Company,
Employee shall grant, and does hereby grant, to each member of the Company Group
an exclusive, perpetual, royalty-free, transferable, irrevocable, worldwide
license (with rights to sublicense through multiple tiers of sublicensees) to
make, have made, use, sell, offer for sale, import, export, reproduce, practice
and otherwise commercialize such rights, title and interest.
(c)    Employee recognizes that this Agreement will not be deemed to require
assignment of any invention or intellectual property that Employee developed
entirely on Employee’s own time without using the equipment, supplies,
facilities, trade secrets, or Confidential Information of any member of the
Company Group. In addition, this Agreement does not apply to any invention that
qualifies fully for protection from assignment to the Company under any
specifically applicable state law or regulation.


16

--------------------------------------------------------------------------------




(d)    To the extent allowed by law, this Section applies to all rights that may
be known as or referred to as “moral rights,” “artist’s rights,” “droit moral,”
or the like, including those rights set forth in 17 U.S.C. §106A (collectively,
“Moral Rights”). To the extent Employee retain any Moral Rights under applicable
law, Employee hereby ratifies and consents to any action that may be taken with
respect to such Moral Rights by or authorized by the Company or any member of
the Company Group, and Employee hereby waives and agrees not to assert any Moral
Rights with respect to such Moral Rights. Employee shall confirm any such
ratifications, consents, waivers, and agreements from time to time as requested
by the Company.
(e)    Employee hereby represents and warrants that there are no Prior
Inventions, and Employee shall make no claim of any rights to any Prior
Inventions. If, in the course of Employee’s employment with or affiliation with
the Company or any other member of the Company Group, Employee incorporates into
the product, process, or device of any member of the Company Group a Prior
Invention, each member of the Company Group is hereby granted and will have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, import, export, offer for sale, sell and otherwise
commercialize such Prior Invention as part of or in connection with such
product, process, or device of any member of the Company Group. “Prior
Inventions” shall mean all inventions (whether or not patentable), original
works of authorship, designs, know-how, mask works, ideas, information,
developments, improvements, and trade secrets of which Employee is the sole or
joint author, creator, contributor, or inventor that were made or developed by
Employee prior to Employee’s employment with or affiliation with the Company or
any other member of the Company Group, or in which Employee asserts any
intellectual property right, and which are applicable to or relate in any way to
the business, products, services, or demonstrably anticipated research and
development or business of any member of the Company Group.
(f)    Employee shall perform, during and after the period in which Employee is
or has been employed by or affiliated with the Company or any other member of
the Company Group, all acts deemed necessary or desirable by the Company to
permit and assist each member of the Company Group, at the Company’s expense, in
obtaining and enforcing the full benefits, enjoyment, rights and title
throughout the world in the Company Intellectual Property and Confidential
Information assigned, to be assigned, or licensed to the Company under this
Agreement. Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of any applicable patents, copyrights, mask work, or other
applications, (ii) in the enforcement of any applicable patents, copyrights,
mask work, moral rights, trade secrets, or other proprietary rights, and (iii)
in other legal proceedings related to the Company Intellectual Property or
Confidential Information.
(g)    In the event that the Company (or, as applicable, a member of the Company
Group) is unable for any reason to secure Employee’s signature to any document
required to file,


17

--------------------------------------------------------------------------------




prosecute, register, or memorialize the assignment of any patent, copyright,
mask work or other applications or to enforce any patent, copyright, mask work,
moral right, trade secret or other proprietary right under any Confidential
Information or Company Intellectual Property (including derivative works,
improvements, renewals, extensions, continuations, divisionals, continuations in
part, continuing patent applications, reissues, and reexaminations of such
Company Intellectual Property), Employee hereby irrevocably designates and
appoints the Company and each of the Company’s duly authorized officers and
agents as Employee’s agents and attorneys-in-fact to act for and on Employee’s
behalf and instead of Employee, (i) to execute, file, prosecute, register and
memorialize the assignment of any such application, (ii) to execute and file any
documentation required for such enforcement, and (iii) to do all other lawfully
permitted acts to further the filing, prosecution, registration, memorialization
of assignment, issuance, and enforcement of patents, copyrights, mask works,
moral rights, trade secrets or other rights under the Confidential Information
or Company Intellectual Property, all with the same legal force and effect as if
executed by Employee.
(h)    In the event that Employee enters into, on behalf of any member of the
Company Group, any contracts or agreements relating to any Confidential
Information or Company Intellectual Property, Employee shall assign such
contracts or agreements to the Company (or the applicable member of the Company
Group) promptly, and in any event, prior to Employee’s termination. If the
Company (or the applicable member of the Company Group) is unable for any reason
to secure Employee’s signature to any document required to assign said contracts
or agreements, or if Employee does not assign said contracts or agreements to
the Company (or the applicable member of the Company Group) prior to Employee’s
termination, Employee hereby irrevocably designates and appoints the Company (or
the applicable member of the Company Group) and each of the Company’s duly
authorized officers and agents as Employee’s agents and attorneys-in-fact to act
for and on Employee’s behalf and instead of

Employee to execute said assignments and to do all other lawfully permitted acts
to further the execution of said documents.
12.    Arbitration.
(a)    Subject to Section 12(b), any dispute, controversy or claim between
Employee and any member of the Company Group arising out of or relating to this
Agreement or Employee’s employment or engagement with any member of the Company
Group will be finally settled by confidential arbitration in Houston, Texas, in
accordance with the then-existing American Arbitration Association (“AAA”)
Employment Arbitration Rules. The arbitration award shall be final and binding
on both parties. Any arbitration conducted under this Section 12 shall be
private, and shall be heard by a single arbitrator (the “Arbitrator”) selected
in accordance with the then-applicable rules of the AAA. The Arbitrator shall
expeditiously hear and decide all matters


18

--------------------------------------------------------------------------------




concerning the dispute. Except as expressly provided to the contrary in this
Agreement, the Arbitrator shall have the power to (i) gather such materials,
information, testimony and evidence as the Arbitrator deems relevant to the
dispute before him or her (and each party will provide such materials,
information, testimony and evidence requested by the Arbitrator), and (ii) grant
injunctive relief and enforce specific performance. All disputes shall be
arbitrated on an individual basis, and each party hereto hereby foregoes and
waives any right to arbitrate any dispute as a class action or collective action
or on a consolidated basis or in a representative capacity on behalf of other
persons or entities who are claimed to be similarly situated, or to participate
as a class member in such a proceeding. The decision of the Arbitrator shall be
reasoned, rendered in writing, be final and binding upon the disputing parties
and the parties agree that judgment upon the award may be entered by any court
of competent jurisdiction. The arbitrator will be empowered to award either
party any remedy at law or in equity that the party would otherwise have been
entitled to had the matter been litigated in court, including, but not limited
to, general, special and punitive damages, injunctive relief, costs and attorney
fees; provided, however, that the authority to award any remedy is subject to
whatever limitations, if any, exist in the applicable law on such remedies. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs associated with such arbitration and associated judgment.
(b)    Notwithstanding Section 12(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 9 through 11; provided, however, that the
remainder of any such dispute (beyond the application for emergency or temporary
injunctive relief) shall be subject to arbitration under this Section 12.
(c)    By entering into this Agreement and entering into the arbitration
provisions of this Section 12, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY
TRIAL.
(d)    Nothing in this Section 12 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement. Further, nothing in this Section 12
precludes Employee from filing a charge or complaint with a federal, state or
local governmental, administrative or regulatory agency or shall require
arbitration of any disputes which, by law, cannot be the subject of a compulsory
arbitration agreement.
13.    Defense of Claims. During the Employment Period and thereafter, upon
request from the Company, Employee shall cooperate with any member of the
Company Group in the


19

--------------------------------------------------------------------------------




defense of any claims or actions that may be made by or against any member of
the Company Group that relate to Employee’s actual or prior areas of
responsibility.
14.    Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
15.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. Unless the context requires otherwise, all
references to laws, regulations, contracts, documents, agreements and
instruments refer to such laws, regulations, contracts, documents, agreements
and instruments as they may be amended, restated or otherwise modified from time
to time, and references to particular provisions of laws or regulations include
a reference to the corresponding provisions of any succeeding law or regulation.
All references to “dollars” or “$” in this Agreement refer to United States
dollars. The words “herein”, “hereof”, “hereunder” and other compounds of the
word “here” shall refer to the entire Agreement, including all Exhibits attached
hereto, and not to any particular provision hereof. The word “or” is not
exclusive. Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
All references to “including” shall be construed as meaning “including without
limitation.” Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed or resolved against any party hereto, whether under any rule
of construction or otherwise. On the contrary, this Agreement has been reviewed
by each of the parties hereto and shall be construed and interpreted according
to the ordinary meaning of the words used so as to fairly accomplish the
purposes and intentions of the parties hereto.
16.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed exclusively according to the laws of the State of Texas
without regard to its conflict of laws principles that would result in the
application of the laws of another jurisdiction. With respect to any claim or
dispute related to or arising under this Agreement, the parties hereby consent
to the arbitration provisions of Section 12 and recognize and agree that should
any resort to a court be necessary and permitted under this Agreement, then they
consent to the exclusive jurisdiction, forum and venue of the state and federal
courts (as applicable) located in Houston, Texas.
17.    Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein and
supersedes all prior and contemporaneous agreements and understandings, oral or
written, between the parties hereto concerning the subject matter hereof;
provided, however, that the provisions of this Agreement are


20

--------------------------------------------------------------------------------




in addition to and complement (and do not replace or supersede) any other
written agreement(s) or parts thereof between Employee and any member of the
Company Group that create restrictions on Employee with respect to
confidentiality, non-disclosure, non-competition, non-solicitation, no-hire,
non-interference or non-disparagement. Without limiting the scope of the
preceding sentence, except as otherwise expressly provided in this Section 17,
all understandings and agreements preceding the Effective Date and relating to
the subject matter hereof are hereby null and void and of no further force or
effect, and this Agreement shall supersede all other agreements, written or
oral, that purport to govern the terms of Employee’s employment (including
Employee’s compensation) with any member of the Company Group. Employee
acknowledges and agrees that any other employment agreement between Employee and
any member of the Company Group. In entering into this Agreement, Employee
expressly acknowledges and agrees that Employee has received all sums and
compensation that Employee has been owed, is owed or ever could be owed pursuant
to the agreement(s) referenced in the previous sentence and for services
provided to any member of the Company Group through the date that Employee signs
this Agreement, with the exception of any unpaid base salary for the pay period
that includes the date on which Employee signs this Agreement. This Agreement
may be amended only by a written instrument executed by both parties hereto.
18.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.
19.    Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor to or acquirer of (whether by merger, purchase or otherwise) the
equity, assets or businesses of the Company.
20.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received (a) when delivered in person, (b)
when sent by electronic mail transmission (with confirmation of receipt) on a
business day to the e-mail address set forth below, if applicable, (c) on the
first business day after such notice is sent by express overnight courier
service, or (d) on the second business day following deposit with an
internationally-recognized second-day courier service with proof of receipt
maintained, in each case, to the following address, as applicable, or such other
address or to the attention of such other person as the recipient party shall
have specified by prior written notice to the sending party:


21

--------------------------------------------------------------------------------




If to the Company, addressed to:
Flotek Industries, Inc.
Attn: General Counsel
8846 N. Sam Houston Parkway W.
Houston, Texas 77064
If to Employee, addressed to: Employee’s most recent address in the records of
the Company.
21.    Counterparts. This Agreement may be executed in any number of
counterparts, including by electronic mail or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
22.    Deemed Resignations. Except as otherwise determined by the Board or as
otherwise agreed to in writing by Employee and any member of the Company Group
prior to the termination of Employee’s employment with the Company or any member
of the Company Group, any termination of Employee’s employment shall constitute,
as applicable, an automatic resignation of Employee: (a) as an officer of the
Company and each member of the Company Group; (b) from the Board; and (c) from
the board of directors or board of managers (or similar governing body) of any
member of the Company Group and from the board of directors or board of managers
(or similar governing body) of any corporation, limited liability entity,
unlimited liability entity or other entity in which any member of the Company
Group holds an equity interest and with respect to which board of directors or
board of managers (or similar governing body) Employee serves as such Company
Group member’s designee or other representative.
23.    Section 409A.
(a)    Notwithstanding any provision of this Agreement to the contrary, all
provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986 (the “Code”), and the applicable Treasury
regulations and administrative guidance issued thereunder (collectively,
“Section 409A”) or an exemption therefrom and shall be construed and
administered in accordance with such intent. Any payments under this Agreement
that may be excluded from Section 409A either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A to the maximum extent possible. For purposes of
Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of Employee’s employment shall only be made if such termination of
employment constitutes a “separation from service” under Section 409A.


22

--------------------------------------------------------------------------------




(b)    To the extent that any right to reimbursement of expenses or payment of
any benefit in-kind under this Agreement constitutes nonqualified deferred
compensation (within the meaning of Section 409A), (i) any such expense
reimbursement shall be made by the Company no later than the last day of
Employee’s taxable year following the taxable year in which such expense was
incurred by Employee, (ii) the right to reimbursement or in-kind benefits shall
not be subject to liquidation or exchange for another benefit, and (iii) the
amount of expenses eligible for reimbursement or in-kind benefits provided
during any taxable year shall not affect the expenses eligible for reimbursement
or in-kind benefits to be provided in any other taxable year; provided, that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period in which the arrangement
is in effect.
(c)    Notwithstanding any provision in this Agreement to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A if Employee’s receipt of such payment or benefit is
not delayed until the earlier of (%3) the date of Employee’s death and (%3) the
date that is six (6) months after the Termination Date (such date, the “Section
409A Payment Date”), then such payment or benefit shall not be provided to
Employee (or Employee’s estate, if applicable) until the Section 409A Payment
Date.
(d)    To the extent that the aggregate amount of the Salary Continuation
installments that would otherwise be paid pursuant to the provisions of Section
7(f)(i) after March 15 of the calendar year following the calendar year in which
the Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to Employee in a lump sum on the Applicable March 15
(or the first business day preceding the Applicable March 15 if the Applicable
March 15 is not a business day) and the Severance Benefits payable after the
Applicable March 15 shall be reduced by such excess (beginning with the
installment first payable after the Applicable March 15 and continuing with the
next succeeding installment until the aggregate reduction equals such excess).
(e)    Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement are exempt from, or
compliant with, Section 409A and in no event shall any member of the Company
Group be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Employee on account of non-compliance
with Section 409A.
24.    Clawback. To the extent required by applicable law or any applicable
securities exchange listing standards, or as otherwise determined by the Board
(or a committee thereof), amounts paid or payable under this Agreement shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by any member of the Company Group, which clawback


23

--------------------------------------------------------------------------------




policies or procedures may provide for forfeiture and/or recoupment of amounts
paid or payable under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, each member of the Company Group reserves the right,
without the consent of Employee, to adopt any such clawback policies and
procedures, including such policies and procedures applicable to this Agreement
with retroactive effect.
25.    Effect of Termination. The provisions of Sections 7, 9, 10, 11, 12, 13,
14 and 22 and those provisions necessary to interpret and enforce them, shall
survive any termination of this Agreement and any termination of the employment
relationship between Employee and the Company.
26.    Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
obligations under Sections 8, 9, 10, 11, 12, 16 and 22 and shall be entitled to
enforce such obligations as if a party hereto.
27.    Severability. If an arbitrator or court of competent jurisdiction
determines that any provision of this Agreement (or portion thereof) is invalid
or unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
28.    Certain Excise Taxes. Notwithstanding anything to the contrary in this
Agreement, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code), and the payments and benefits provided for in this
Agreement, together with any other payments and benefits which Employee has the
right to receive from the Company or any of its affiliates, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), then the
payments and benefits provided for in this Agreement shall be either (a) reduced
(but not below zero) so that the present value of such total amounts and
benefits received by Employee from the Company or any of its affiliates shall be
one dollar ($1.00) less than three times Employee’s “base amount” (as defined in
Section 280G(b)(3) of the Code) and so that no portion of such amounts and
benefits received by Employee shall be subject to the excise tax imposed by
Section 4999 of the Code or (b) paid in full, whichever produces the better
net after-tax position to Employee (taking into account any applicable excise
tax under Section 4999 of the Code and any other applicable taxes). The
reduction of payments and benefits hereunder, if applicable, shall be made by
reducing, first, payments or benefits to be paid in cash hereunder in the order
in which such payment or benefit would be paid or provided (beginning with such
payment or benefit that would be made last in time and continuing, to the extent
necessary, through to such payment or benefit that would be made first in time)
and, then, reducing any benefit to be provided in-kind hereunder in a similar
order. The determination as to whether any such reduction in the amount of the
payments and benefits provided


24

--------------------------------------------------------------------------------




hereunder is necessary shall be made by the Company in good faith. If a reduced
payment or benefit is made or provided and through error or otherwise that
payment or benefit, when aggregated with other payments and benefits from the
Company or any of its affiliates used in determining if a “parachute payment”
exists, exceeds one dollar ($1.00) less than three times Employee’s base amount,
then Employee shall immediately repay such excess to the Company upon
notification that an overpayment has been made. Nothing in this Section 28 shall
require any member of the Company Group to be responsible for, or have any
liability or obligation with respect to, Employee’s excise tax liabilities under
Section 4999 of the Code.
[Remainder of Page Intentionally Blank;
Signature Page Follows]

IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.


 
EMPLOYEE
 
 
 
 
 
 
 
/s/ Michael E. Borton
 
Michael E. Borton
 
 
 
 
 
 
 
FLOTEK INDUSTRIES, INC.
 
 
 
 
 
 
 
By:
/s/ Danielle Allen
 
 
Name: Danielle Allen
 
 
Title: Senior Vice President, Chief of Staff





















Schedule 1


Pursuant to Section 2(a) of the Employment Agreement by and between Flotek
Industries, Inc. and Michael E. Borton (“Employee”) dated the July 29, 2020,
Employee may continue to serve on the boards of directors or similar body of, or
as an advisor to, the following public and private for-profit businesses and
enterprises:


1.    Dynasty ZMC Holdings LLC and its subsidiaries
2.    Syntasa Corporation (Delaware Corp)


25